Mr. Justice Clayton
delivered the opinion of the court.
The only point involved in this cause, is, whether upon a final settlement of his account, an administrator is entitled to commissions upon the amount of sales of real estate, sold by him under an order of the probate court, and accounted for by him, or whether his compensation is to be limited to the appraised value of the property contained in the inventory.
This precise question was considered by this court in the case of A. P. Merrill v. R. Moore’s heirs, Op. book, p. 325; and it was then decided that the allowance should be made to extend to the whole estate administered, and not confined to the portion which had been appraised. And it was determined that the *622administrator should be allowed commissions on the sales of the real estate. We see no reason to depart from this rule.
In the case now before us, the allowance was refused; and as this is contrary to the rule, as laid down heretofore by this court, the judgment in this instance must be reversed.